    Case 1:19-mj-00227-TCB Document 1 Filed 05/13/19 Page 1 of 2 PageID# 1

                                                                                     T t!       rr
                                                                                     t    11- u




                         IN THE UNITED STATES DISTRICT COURT                                         „   „
                        FOR THE EASTERN DISTRICT OF VIRGINIA'"'-                     -*    -■

                                        Alexandria Division                     t. ,J. . , .A, ,     A

 UNITED STATES OF AMERICA,

                                                               No. 1:I9MJ


 JARVIN A. FULELLEN,
                                                               Court Date: June 3, 2019

         Defendant.


                                   CRIMINAL INFORMATION


                                      (Misdemeanor 7517431)

THE UNITED STATES ATTORNEY CHARGES THAT:

        On or about March 31, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

JARVIN A. FULELLEN, did unlawfully steal, purloin, or knowingly convert to her use or the

use of another, property of the United States or any department or agency thereof, specifically:

clothing items, the property of the United States Army and Air Force Exchange Service, said

property having a value of less than One Thousand Dollars ($ 1,000).

(In violation of Title 18, United States Code, Section 641)

                                               Respectfully submitted,

                                               G. Zachary Tenvilliger
                                               United States Attorney
                                                       y
                                       By:     _
                                               Amanda Williams
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               2100 Jamieson Avenue
                                               Alexandria, VA 22314
                                               Phone: (703) 299-3776
                                               Fax: (703) 299-3980
                                               Email: amanda.r.williams@usdoj.gov
Case 1:19-mj-00227-TCB Document 1 Filed 05/13/19 Page 2 of 2 PageID# 2
